DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Claims 17-20 are rejected under 35 U.S.C. 101 because 
	The pre-ample that the claimed term “A machine-readable storage medium” is not limited in the instant specification to only statutory embodiments and therefore the broadest reasonable interpretation includes non-statutory embodiments. The remedy is to limit the claim by adding the phrase non-transitory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,839,991; claim 1-20 of U.S Patent No. 10/609,668.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims 1, 15, 19 of the present of application are broader in scope and thus encompass the subject matter already claimed in allowed US patent application 15/237,098 (Subject to be published as US Patent No: 9,839,991 on Dec. 5, 2017); 15/796,926 (Subject to be published as US Patent No: 10,299,238 on May 21, 2019); and 16/373063 (Subject to be published as US Patent No: 10,609,668 on Mar. 31, 2020).
Specially, claim 1, 15, 19 of the parent application recites a method, apparatus, corresponding to claim 1, 12, and 17 of the present of application with more details claimed in the parent application that would render the broader claims of the present of application obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zakrzewski (US Pub No. 2013/0343256) discloses infrastructure equipment and method.
SOLOVYEV et al. (US Pub No. 2015/0350091) discloses system and method for concurrently sharing GSM coverage by mobile operators and for implementing local switching without impact on core networks.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUOC H DOAN/Primary Examiner, Art Unit 2646